                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        GREG KAPLOWITZ,                                 Case No. 18-cv-04008-SVK
                                   7                    Plaintiff,
                                                                                            ORDER ON CROSS-MOTIONS FOR
                                   8              v.                                        SUMMARY JUDGMENT
                                   9        ACTING COMMISSIONER OF SOCIAL                   Re: Dkt. Nos. 31, 32
                                            SECURITY,
                                  10
                                                        Defendant.
                                  11
                                               Plaintiff appeals from the final decision of the Commissioner of Social Security denying
                                  12
Northern District of California




                                       his application for Supplemental Security Income (“SSI”). For the reasons discussed below, the
 United States District Court




                                  13
                                       Court remands the case for further proceedings.
                                  14
                                       I.      BACKGROUND
                                  15
                                               Plaintiff filed an application for SSI in 2014, alleging disability beginning November 27,
                                  16
                                       2013. See Dkt. 28 (Administrative Record (“AR”)) 466-468. An Administrative Law Judge
                                  17
                                       (“ALJ”) held a hearing and issued an unfavorable decision on January 19, 2017. AR 13-33. The
                                  18
                                       ALJ found that Plaintiff had the following severe impairments: psoriatic arthritis, sacroiliitis, and
                                  19
                                       obesity. AR 18. The ALJ concluded that Plaintiff did not have an impairment or combination of
                                  20
                                       impairments that met or medically equaled one of the listed impairments. AR 20. The ALJ then
                                  21
                                       determined that Plaintiff’s residual functional capacity (“RFC”) limited him to light work with
                                  22
                                       additional limitations. Id. The ALJ concluded that Plaintiff was not disabled because he was
                                  23
                                       capable of performing past relevant work as a graphic designer, as well as other jobs existing in
                                  24
                                       significant numbers in the national economy. AR 26.
                                  25
                                               After the Appeals Council denied review, Plaintiff sought review in this Court. Dkt. 1
                                  26
                                       (Complaint). In accordance with Civil Local Rule 16-5, the parties filed cross-motions for
                                  27
                                       summary judgment (Dkt. 31, 32), which are now ready for decision without oral argument.
                                  28
                                       II.      ISSUE FOR REVIEW
                                   1
                                                      1.      Did the ALJ err in assigning more weight to the opinions of the non-
                                   2                          examining state consultants, the examining state consultants, and the
                                                              medical expert than that of Plaintiff’s two treating rheumatologists
                                   3                          (Drs. Wahl and Margaretten) and his primary care physician (Dr. Kimberg)?
                                   4   III.   STANDARD OF REVIEW
                                   5          This Court has the authority to review the Commissioner’s decision to deny disability

                                   6   benefits, but “a federal court’s review of Social Security determinations is quite limited.” Brown-

                                   7   Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015); see also 42 U.S.C. § 405(g). Federal courts

                                   8   “leave it to the ALJ to determine credibility, resolve conflicts in the testimony, and resolve

                                   9   ambiguities in the record.” Brown-Hunter, 806 F.3d at 492 (internal quotation marks and citation

                                  10   omitted).

                                  11          The Commissioner’s decision will be disturbed only if it is not supported by substantial

                                  12   evidence or if it is based on the application of improper legal standards. Id. at 492. “Under the
Northern District of California
 United States District Court




                                  13   substantial-evidence standard, a court looks to an existing administrative record and asks whether

                                  14   it contains sufficient evidence to support the agency’s factual determinations,” and this threshold

                                  15   is “not high.” Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154 (2019) (internal quotation

                                  16   marks, citation, and alteration omitted); see also Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d

                                  17   996, 1002 (9th Cir. 2015) (“Substantial evidence” means more than a mere scintilla but less than a

                                  18   preponderance; it is “such relevant evidence as a reasonable mind might accept as adequate to

                                  19   support a conclusion”) (internal quotation marks and citations omitted). The Court “must

                                  20   consider the evidence as a whole, weighing both the evidence that supports and the evidence that

                                  21   detracts from the Commissioner’s conclusion.” Rounds, 807 F.3d at 1002 (internal quotation

                                  22   marks and citation omitted). Where the evidence is susceptible to more than one rational

                                  23   interpretation, the Court must uphold the ALJ’s findings if supported by inferences reasonably

                                  24   drawn from the record. Id.

                                  25          Even if the ALJ commits legal error, the ALJ’s decision will be upheld if the error is

                                  26   harmless. Brown-Hunter, 806 F.3d at 492. But “[a] reviewing court may not make independent

                                  27   findings based on the evidence before the ALJ to conclude that the ALJ’s error was harmless.” Id.

                                  28   The Court is “constrained to review the reasons the ALJ asserts.” Id. (internal quotation marks
                                                                                         2
                                   1   and citation omitted).

                                   2   IV.    DISCUSSION
                                   3          Plaintiff challenges the ALJ’s evaluation of the medical evidence. In social security

                                   4   disability cases, “[t]he ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

                                   5   533 F.3d 1035, 1041 (9th Cir. 2008). Generally, the opinion of a treating physician is entitled to

                                   6   more weight than the opinion of an examining physician, and more weight is given to the opinion

                                   7   of an examining physician than a non-examining physician. Ghanim v. Colvin, 763 F.3d 1154,

                                   8   1160 (9th Cir. 2014). Where a treating physician’s opinion is “well-supported by medically

                                   9   acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other

                                  10   substantial evidence” in the record, it must be given controlling weight. 20 C.F.R.

                                  11   § 404.1527(c)(2). The ALJ must provide clear and convincing reasons, supported by substantial

                                  12   evidence, for rejecting the uncontradicted opinion of treating physicians. Ghanim, 763 F.3d at
Northern District of California
 United States District Court




                                  13   1160; see also Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (holding that ALJ can reject

                                  14   uncontradicted treating physician’s opinion “by setting out a detailed and thorough summary of

                                  15   the facts and conflicting medical evidence, stating his own interpretation thereof, and making

                                  16   findings”) (internal quotation marks and citation omitted). Where contradicted, the opinion of

                                  17   treating physicians may be rejected only for “specific and legitimate reasons that are supported by

                                  18   substantial evidence.” Ghanim, 763 F.3d at 1160.

                                  19          The ALJ cited two reasons for giving the opinions of Plaintiff’s three treating physicians,

                                  20   Drs. Wahl, Margaretten, and Kimberg, “little weight”: (1) the treating physicians’ opinions

                                  21   “provide drastically different limitations despite being formulated in relative proximity to each

                                  22   other when the claimant’s condition would not have notably changed”; and (2) inconsistency

                                  23   between the treating physicians’ opinions and their own treatment records. AR 25.

                                  24          A.      Inconsistency among treating physicians’ opinions
                                  25          As to the first reason offered by the ALJ for giving the three treating physicians’ opinions

                                  26   little weight, even if the ALJ was correct that the treating physicians’ opinions were in conflict,

                                  27   that conflict merely determines the standard to be applied for not crediting the treating physicians’

                                  28   opinions; it is not a legally sufficient reason in itself for discounting those opinions. See Widmark
                                                                                         3
                                   1   v. Bernhart, 454 F.3d 1063, 1066-67 n.2 (9th Cir. 2006) (existence of a conflict among medical

                                   2   opinions by itself cannot constitute substantial evidence for rejecting a treating physician’s

                                   3   opinion). To be sure, an ALJ may discount the opinion of a treating physician where it is in

                                   4   conflict with the opinion of another treating physician. See, e.g., Shaw v. Astrue, 254 Fed. Appx.

                                   5   707, 707 (9th Cir. 2007) (holding that treating doctor’s “opinions were fairly rejected by

                                   6   conflicting and specific opinions of other treating physicians”). In that situation, however, the

                                   7   ALJ must still provide legitimate and specific explanations for discounting the treating physician’s

                                   8   opinion. See Matta v. Colvin, No. CV 12-8318 MRW, 2013 WL 2432252, at *3 (C.D. Cal. June

                                   9   4, 2013). In Matta, for example, the district court found that the ALJ had provided legitimate and

                                  10   specific reasons for discounting the opinion of a treating physician, Dr. Gavel, where the ALJ

                                  11   “specifically discussed evidence in the record demonstrating that Dr. Gavel’s opinion of total

                                  12   disability lacked objective support—and evidence that supported [another treating physician’s]
Northern District of California
 United States District Court




                                  13   conclusions” and “explained why he credited the articulated findings of [the other] treating

                                  14   physician.” Id. Here, the ALJ did not specifically discuss any evidence in the record that justified

                                  15   her decision to give one physician’s opinion more weight than the others or to reject the treating

                                  16   physicians’ opinions entirely.

                                  17          In addition, the ALJ did not explain her reasons for concluding that the limitations

                                  18   identified by the treating physicians were “drastically different.” See id. A review of the three

                                  19   opinions identifies several areas where the physicians reached similar conclusions. For example,

                                  20   the two treating physicians who addressed Plaintiff’s ability to lift and carry found limitations in

                                  21   his ability to lift and carry weights of 10 and 20 pounds. AR 783 (Wahl opinion stating that

                                  22   Plaintiff could rarely lift 10 pounds and never lift 20 pounds); AR 831 (Kimberg opinion stating

                                  23   that Plaintiff could occasionally lift 10 pounds and rarely lift 20 pounds). Although these

                                  24   physicians’ conclusions were not identical, the ALJ did not explain why she rejected both of the

                                  25   treating physicians’ opinions on this point, as evidenced by her conclusion that Plaintiff could

                                  26   perform light work, which would require “lifting no more than 20 pounds at a time with frequent

                                  27   lifting or carrying of objects weighing up to 10 pounds.” Another example of a common

                                  28   conclusion, by the two treating physicians who addressed the issue, is that Plaintiff would need a
                                                                                         4
                                   1   job that permits ready access to a bathroom. AR 782 (Wahl); AR 824 (Margaretten). The ALJ

                                   2   neither includes that limitation in her RFC determination nor explains why she rejected it. See AR

                                   3   20.

                                   4          Accordingly, the ALJ’s identification of a conflict between the treating physicians’

                                   5   opinions, without more explanation, is not a sufficient reason to discount those opinions.

                                   6          B.      Inconsistency with treatment records
                                   7          The ALJ’s identification of inconsistencies between the treating physicians’ opinions and

                                   8   their objective findings may be a specific and legitimate reason to discount the physicians’

                                   9   opinion. See Johnson v. Shalala, 60 F.3d 1428, 1433 (9th Cir. 1995). Here, the ALJ gave as a

                                  10   second reason for discounting the treating physicians’ opinions her conclusion that “the providers’

                                  11   own treatment records failed to show swelling or tenderness of the joints on multiple occasions,

                                  12   his inflammatory markers have decreased with treatment and the claimant’s psoriatic arthritis has
Northern District of California
 United States District Court




                                  13   often been described as controlled.” AR 25 (citing Exs. 1F, 4F, 5F, 8F, 12F, 19F). However,

                                  14   despite her reference to “multiple occasions,” the ALJ did not identify or address any particular

                                  15   portion of the treating records, which total over 275 pages of the Administrative Record. The

                                  16   Commissioner attempts to supply the information missing from the ALJ’s analysis by citing

                                  17   particular portions of the medical record that the Commissioner argues support the ALJ’s

                                  18   statement about inconsistencies with the treatment records. Dkt. 32 at 13-15. But “[w]hile the

                                  19   Commissioner has proffered reasons why [the treating physicians’] opinion[s] could be discounted

                                  20   by the ALJ, those reasons should be made in the first instance by the ALJ on the record.” Wallace

                                  21   v. Apfel, No. C 00-0376 SI, 2001 WL 253222, at *4 n.5 (N.D. Cal. Mar. 2, 2001).

                                  22          Under the “specific and legitimate reasons” standard, the ALJ was required to set out “a

                                  23   detailed and thorough summary of the facts and conflicting clinical evidence, stating [her]

                                  24   interpretation thereof, and making findings.” Thomas, 278 F.3d at 957. “‘[B]road and vague

                                  25   reasons’ do not suffice.” Klee v. Berryhill, No. 17-cv-00697-DMR, 2018 WL 3956337, at *13

                                  26   (N.D. Cal. Aug. 17, 2018) (quoting McAllister v. Sullivan, 888 F.2d 599, 602 (9th Cir. 1989)).

                                  27   Because the ALJ failed to cite particular entries in the medical records of Plaintiff’s treating

                                  28   physicians that the ALJ found to be inconsistent with their opinions, the Court is unable to
                                                                                          5
                                   1   conclude that the ALJ correctly weighed those opinions.

                                   2          C.      Conclusion on evaluation of medical evidence
                                   3          As discussed above, neither reason the ALJ identified for giving the treating physicians’

                                   4   opinions little weight constitutes a specific and legitimate reason for discounting those opinions.

                                   5   Therefore, the Court concludes that the ALJ erred in evaluating the medical evidence.

                                   6   V.     DISPOSITION
                                   7          The Social Security Act permits courts to affirm, modify, or reverse the Commissioner’s

                                   8   decision “with or without remanding the case for a rehearing.” 42 U.S.C. § 405(g); see also

                                   9   Garrison v. Colvin, 759 F.3d 995, 1019 (9th Cir. 2014). “[W]here the record has been developed

                                  10   fully and further administrative proceedings would serve no useful purpose, the district court

                                  11   should remand for an immediate award of benefits.” Benecke v. Barnhart, 379 F.3d 587, 595 (9th

                                  12   Cir. 2004). However, “[r]emand for further proceedings is appropriate where there are
Northern District of California
 United States District Court




                                  13   outstanding issues that must be resolved before a disability determination can be made, and it is

                                  14   not clear from the record that the ALJ would be required to find the claimant disabled if all the

                                  15   evidence were properly evaluated.” Luther v. Berryhill, 891 F.3d 872, 877–78 (9th Cir. 2018)

                                  16   (citations omitted).

                                  17          Because it is not clear from the record that the ALJ would be required to find Plaintiff

                                  18   disabled if all the evidence were properly evaluated, remand is appropriate. On remand, the ALJ

                                  19   must properly evaluate the medical evidence based on applicable law and the guidance provided in

                                  20   this opinion. It is not the Court’s intent to limit the scope of the remand.

                                  21          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for summary judgment,

                                  22   DENIES Defendant’s cross-motion for summary judgment, and REMANDS this case for further

                                  23   proceedings.

                                  24          SO ORDERED.

                                  25   Dated: November 21, 2019

                                  26
                                                                                                     ____________________
                                  27                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  28
                                                                                          6
